United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Corpus Christi, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Richard A. Daniels, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1705
Issued: January 8, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 9, 2013 appellant filed a timely appeal from the January 10, 2013 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she sustained a traumatic injury in the
performance of duty on June 24, 2010.
FACTUAL HISTORY
On March 11, 2011 appellant, then a 40-year-old mail clerk, filed a traumatic injury
claim (Form CA-1) alleging a lumbar spine injury from twisting her torso in the performance of
duties on June 24, 2010. She was asked to process mail in a manner that required a twisting
motion that caused her to reinjure her back. Appellant included a witness statement from
1

5 U.S.C. § 8101 et seq.

Gary Burt, a coworker, who saw her ask Heriberto Sepulveda, her supervisor, to help her with a
task and that he agreed. She told him the next day that Mr. Sepulveda had refused to help, which
resulted in a recurrence of her injury. The employing establishment controverted her claim,
stating that appellant was not injured in the performance of duty. Appellant was not asked to lift
a tray of mail and never asked her supervisor to get someone else to do the work. Further, her
claim was not submitted within 30 days of the alleged injury.
By letter dated April 5, 2011, OWCP requested additional factual and medical evidence.
It advised appellant to support the factual incident of June 24, 2010 together with medical
evidence of injury from a physician. OWCP afforded her 30 days to submit additional evidence.
In a report dated November 24, 2010, Dr. Michael Kilgore, a family practitioner, stated
that appellant was seen on June 25, 2010 with severe pain in the lumbar spine. Appellant stated
that her employer knowingly overworked her despite being aware that she had severe back pain
and light-duty work restrictions. On physical examination, Dr. Kilgore found that she had
paravertebral muscle spasms to the lumbar spine. He stated that appellant’s lumbar spine
condition was exacerbated by the employing establishment’s noncompliance with her work
restrictions.
By letter dated August 25, 2010, Mr. Sepulveda, appellant’s supervisor, stated that he
never asked appellant to perform any task that would violate her work restrictions. At the time
of the alleged incident, he was helping her to process mail and had lifted every tray.
Mr. Sepulveda did not observe appellant’s work in a manner likely to cause injury. He was not
notified about the alleged incident until August 24, 2010.
By decision dated May 10, 2011, OWCP denied appellant’s claim, finding that neither
the factual nor the medical evidence was sufficient to establish that she sustained a traumatic
injury on June 24, 2010.
In a duty status report (Form CA-17) dated April 12, 2011, Dr. Kilgore listed appellant’s
work restrictions, which limited twisting to one hour per day. He limited lifting to six hours a
day with a maximum continuous weight of 35 pounds and a maximum intermittent weight of 70
pounds.
By letter dated November 28, 2011, appellant’s representative requested reconsideration
of the May 10, 2011 decision.
In a narrative report dated November 14, 2011, Dr. Kilgore stated that appellant had
informed him that on June 24, 2010 she was asked to work on a large bulk mailing that was
beyond her work restrictions because it involved lifting and twisting. After appellant finished
the task, she experienced a significant increase in lumbar pain. Dr. Kilgore had provided work
restrictions in 2006 due to a work-related injury, which had caused lumbar intervertebral
displacement and herniations. He noted that appellant was able to work at a modified-duty
position without difficulty prior to the incident. Dr. Kilgore stated that within a reasonable
degree of medical certainty the twisting and lifting appellant performed on June 24, 2010 caused
paravertebral muscle spasms in the lumbar spine.
By decision dated January 27, 2012, OWCP denied appellant’s claim. It found that she
did not establish the incident of June 24, 2010 as alleged. OWCP also found that appellant failed
2

to submit rationalized medical evidence to support that the work activities caused or contributed
to her low back condition. It noted that “you have not provided any evidence supporting your
contentions of being requested to process the mailings, which you believed caused the claimed
conditions.”
By letter dated June 9, 2012, appellant’s representative requested reconsideration of
OWCP’s January 27, 2012 decision.
In a statement dated October 12, 2010, Mr. Burt related that he witnessed the incident of
June 24, 2010. Appellant explained her work restrictions to Mr. Sepulveda and asked if someone
else could perform the work of processing mail. She went to her office and received more
mailing, at which time she again asked her supervisor to find someone else as her back injury
rendered her incapable of the task. Mr. Burt heard Mr. Sepulveda tell appellant to take care of
the bulk mailing and that he would help her. Appellant began to verify the bulk mailing while
Mr. Sepulveda went to look for a hamper in which to place the trays after verification. Mr. Burt
left the area and appellant told him the next day that she was in pain due to the lifting and
twisting required for processing bulk mailing.
By decision dated November 8, 2012, OWCP denied appellant’s claim. It found that she
did not submit sufficient medical evidence to support that her medical condition was related to
her work activities. OWCP noted that Dr. Kilgore made a statement of reasonable medical
certainty, but that it was not contemporaneous to the claimed incident and without any medical
rationale or objective findings based on a physical examination.
By letter dated November 16, 2012, appellant’s representative requested reconsideration
of the November 8, 2012 decision. Counsel noted that Dr. Kilgore’s November 14, 2011 report
was an addendum to that of November 24, 2010, which was based on a physical examination
performed on June 25, 2010.
By decision dated January 10, 2013, OWCP denied appellant’s claim, on the grounds that
she had not submitted adequate medical evidence addressing causal relation. It did not
specifically address the June 24, 2010 incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury3 was sustained in the performance of duty as alleged

2

5 U.S.C. §§ 8101-8193.

3

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident
or series of events of incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).

3

and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit sufficient medical
evidence to establish that the employment incident caused a personal injury. An employee may
establish that the employment incident occurred as alleged but fail to show that his or her
condition relates to the employment incident.5
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence.6 The opinion of the physician must be
based on a complete factual and medical background of the employee, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.7 The weight of the medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested and the medical rationale expressed
in support of the physician’s opinion.8
ANALYSIS
Appellant alleged that on June 24, 2010 she sustained injury to her lumbar spine due to
twisting while processing bulk mail. The Board finds that the evidence of record is sufficient to
establish that she processed bulk mailing that day, at the request of her supervisor. The Board
finds however that appellant has not submitted sufficient medical evidence to establish that she
sustained a low back injury as a result of the incident.
Appellant alleged that she sustained a lumbar injury after twisting her spine in the
performance of duty on June 24, 2010. She was asked to process mail in a manner that required
a twisting motion. Appellant submitted a witness statement from Mr. Burt, who observed her
and Mr. Sepulveda discuss the bulk mail assignment. Mr. Burt noted that she began to perform
the work with the assistance of her supervisor, who went to look for a mail hamper.
By letter dated August 25, 2010, Mr. Sepulveda stated that he did not ask appellant to
perform tasks that would violate her work restrictions. He acknowledge that he was helping her
process mail but had lifted every tray. Mr. Sepulveda did not observe appellant working in a
4

T.H., 59 ECAB 388, 393 (2008); see Steven S. Saleh, 55 ECAB 169, 171-72 (2003); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).
5

Id. See Shirley A. Temple, 48 ECAB 404, 407 (1997); John J. Carlone 41 ECAB 354, 356-57 (1989).

6

See J.Z., 58 ECAB 529, 531 (2007); Paul E. Thams, 56 ECAB 503, 511 (2005).

7

I.J., 59 ECAB 408, 415 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

8

James Mack, 43 ECAB 321, 329 (1991).

4

manner likely to cause injury to herself. Further, he noted that he was not notified of an injury
until August 24, 2010.
The Board finds that appellant established that she processed bulk mailings on June 24,
2010 as alleged. There are no such inconsistencies in the evidence as to cast serious doubt upon
the validity of her claim. Appellant sought medical treatment within a day of the incident and
informed her coworker the next day of her injury. While the employing establishment
controverted her claim, the record supports that she performed mail processing work as directed
by her supervisor. The coworker’s account is consistent with appellant’s description of her
duties that day. An employee’s statement alleging that an injury occurred at a given time and in
a given manner is of great probative value and will stand unless refuted by strong or persuasive
evidence.9 There is no strong or persuasive evidence to refute appellant’s account of the
incident. The fact that she may have been assisted by her supervisor is not sufficient grounds to
discount the work she performed.
The issue is whether appellant sustained a low back injury on June 24, 2010. On
November 24, 2010 Dr. Kilgore stated that she had visited his office on June 25, 2010 with
severe pain in the lumbar spine. Appellant stated that her employer overworked her despite
being aware of her pain and despite her light-duty work restrictions. Dr. Kilgore found that she
had paravertebral muscle spasms to the lumbar spine. He stated that appellant’s lumbar spine
condition was exacerbated by the employing establishment’s noncompliance with her work
restrictions. On November 14, 2011 Dr. Kilgore stated that appellant had informed him that on
June 24, 2010 she was asked to work on a large bulk mailing that was beyond her work
restrictions because it involved lifting and twisting. He noted that he had provided restrictions in
2006 due to a prior work-related injury and that she worked in a modified-duty position without
difficulty prior to the claimed incident. Dr. Kilgore stated to a reasonable degree of medical
certainty that the twisting and lifting appellant performed on June 24, 2010 caused paravertebral
muscle spasms in the lumbar spine.
The Board finds that the medical evidence from Dr. Kilgore is not sufficient to establish
causal relation. The Board notes the opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific incident identified by the employee.10 Dr. Kilgore’s reports
do not provide a complete factual and medical background of appellant’s low back treatment.
He briefly maintained prior work restrictions from 2006 without further detail. Dr. Kilgore’s
reports do not contain medical rationale explaining the nature of the relationship between
appellant’s low back condition to the traumatic incident of June 24, 2010. He stated generally
that twisting and lifting caused an injury, but failed to adequately address the nature or extent of
the work performed or how the specific employment duties caused or contributed to her claimed
injury. Further, the Board has noted that muscle spasm is generally a symptom rather than a firm
diagnosis.11 Dr. Kilgore’s impression of paravertebral lumbar spasms on July 25, 2010 does not

9

D.B., 58 ECAB 464, 466-67 (2007); Robert A. Gregory, 40 ECAB 478, 483 (1989).

10

See supra note 7.

11

J.S., Docket No. 07-881 (issued August 1, 2007).

5

explain how the accepted activities aggravated or contributed to any prior disc displacement or
herniation.
On appeal, appellant’s representative argues that Dr. Kilgore’s medical reports are
sufficient to establish appellant’s claim. As noted, Dr. Kilgore did not provide sufficient
explanation for his stated conclusions.
The Board finds that appellant did not establish the medical component of fact of injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she sustained an injury in the
performance of duty on June 24, 2010, as alleged. Therefore, appellant has failed to meet her
burden of proof to establish a claim for compensation.
ORDER
IT IS HEREBY ORDERED THAT the January 10, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: January 8, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

